Citation Nr: 1732554	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-48 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a total right knee replacement due to a history of chondromalacia and degenerative arthritis, evaluated as 30 percent disabling from May 1, 2008, to April 20, 2015, except for a temporary total rating from March 23, 2009 to April 30, 2009; and 60 percent disabling since April 21, 2015.

2.  Entitlement to an increased rating for chondromalacia of the left knee, evaluated as noncompensable (0 percent) prior to August 29, 2008, 10 percent from August 29, 2008 to April 20, 2015, and 20 percent since April 21, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  He served in Vietnam and earned the Purple Heart and Combat Infantryman Badge.  He died in February 2016.  In November 2016, the Veteran's surviving spouse was substituted by the Agency of Original Jurisdiction (AOJ) as the appellant.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied an increased rating for the right knee disability and increased the left knee disability to 10 percent, effective August 29, 2008. 

The Veteran appeared at a hearing before the undersigned in January 2015.

In February 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The AMC issued a rating decision in May 2015, which increased the left knee disability rating to 20 percent, effective April 21, 2015.  The AMC issued another rating decision in August 2015, which increased the right knee disability rating to 60 percent, effective April 21, 2015.

The Veteran was also in receipt of temporary total disability ratings for convalescence following surgery for his total right knee replacement.  38 C.F.R. § 4.30 (2016).  These temporary 100 percent disability ratings will not be discussed by the Board in this decision.

In March 2016, the Board dismissed the current appeal due to the death of the Veteran.  The dismissal was without prejudice to the appellant's right to substitution.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Since May 1, 2008, the total right knee replacement due to a history of chondromalacia and degenerative arthritis has been manifested by, at worst, extension limited to 15 degrees and flexion limited to 90 degrees with complaints of chronic pain consistent with severe painful motion or weakness in the affected extremity.

2.  Prior to August 29, 2008, chondromalacia of the left knee was manifested by pain with noncompensable limitation of motion without recurrent instability or sublxuation.



4.  From August 29, 2008, to April 20, 2015, chondromalacia of the left knee was manifested by, at worst, limitation of flexion to 85 degrees without limitation of extension; recurrent instability or subluxation; ankylosis; or impairment of the semilunar cartilage.

5.  Since April 21, 2015, chondromalacia of the left knee has been manifested by, at worst, extension limited to 15 degrees; flexion limited to 115 degrees; and moderate recurrent instability without ankylosis; or impairment of the semilunar cartilage.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for a total right knee replacement due to a history of chondromalacia and degenerative arthritis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5261, 5262 (2016).

2.  The criteria for a 10 percent rating for chondromalacia of the left knee, but not more, were met during the entire appeal period prior to April 21, 2015; but the criteria for more than a 20 percent rating were not met during any period since April 21, 2015.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5260, 5261.

3.  The criteria for a separate 20 percent rating for the instability of the left knee is warranted since April 21, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An unappealed rating decision of September 1971 granted service connection for the Veteran's knee disabilities.  The disabilities were evaluated as noncompensable. 

The chondromalacia of the Veteran's left knee continued to be rated as noncompensable prior to August 29, 2008, was increased to10 percent effective August 29, 2008, and 20 percent effective April 21, 2015, under 38 C.F.R. § 4.71a, DC 5261.  

The total right knee replacement due to a history of chondromalacia and degenerative arthritis was rated as 30 percent disabling from May 1, 2008, to March 22, 2009, and from May 1, 2009, to April 20, 2015, and 60 percent disabling since April 21, 2015, under 38 C.F.R. § 4.71a, DC 5055.

DC 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  In this case, that requirement was fulfilled, as a total rating was assigned from February 26, 2007 to April 30, 2008, including a period of temporary total rating for convalescence.  38 C.F.R. § 4.71a, DC 5055.  Another temporary total rating for convalescence was in effect from March 23, 2009 to May 1, 2009.

Under DC 5055, following the assignment of a total disability rating, a 30 percent rating is to be assigned where there are intermediate degrees of residual weakness, pain or limitation of motion rated by analogy to DCs 5256, 5261, or 5262.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating that may be assigned for a prosthetic knee is 30 percent.  38 C.F.R. § 4.71a, DC 5055.

Under DC 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more, warrants a 60 percent disability rating.  38 C.F.R. § 4.71a, DC 5256.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable disability rating.  Limitation of flexion to 45 degrees warrants a 10 percent disability rating.  Limitation of flexion to 30 degrees warrants a 20 percent disability rating.  Limitation of flexion to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a 0 percent rating is assigned for limitation of extension of the leg to 5 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  A 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5262 provides the criteria for impairment of the tibia and fibula.  A 10 percent disability rating is assigned for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent disability rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is assigned for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262.  Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R. § 4.44.

Under VAOPGCPREC 23-97, a veteran may be assigned separate ratings for limitation of motion under DC 5260 (limitation of flexion) or 5261 (limitation of extension) and for instability/subluxation under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  VA's General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating could also be provided for limitation of knee extension and flexion that is compensable under the applicable DCs.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability that is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  A 30 percent rating is warranted for recurrent subluxation or lateral instability that is productive of severe impairment of the knee.  38 C.F.R. § 4.71a, DC 5257.

Normal ranges of motion of the knee are 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply to ratings under DC 5257.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The provisions of 38 C.F.R. § 4.59 would not be applicable where, as in this case the Veteran is in receipt of at least a minimum compensable rating for disability of the subject joint.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017)

The Board will begin by addressing the 30 percent disability rating in effect for the total right knee replacement due to a history of chondromalacia and degenerative arthritis from May 1, 2008, to March 22, 2009, and from May 1, 2009, to April 20, 2015.  38 C.F.R. § 4.71a, DCs 5055, 5256, 5261, 5262.

VA treatment and examination reports during this period as well as the Veteran's testimony shows that he continued to experience pain after the knee replacement.  In August 2008 a VA examiner characterized the pain as "moderate;" but contemporaneous VA treatment records suggest that the pain was more severe.  The treatment records show that the pain was accompanied by significantly more limitation of motion than was reported on the August 2008 examination.  For instance, an October 2008 treatment note reports that the Veteran had persistent pain since the knee replacement, was ambulating with a shortened stance and swing phases in the right lower limb and had active range of motion from -15 to 95.  On examination tenderness was "++;"there was some swelling; and there was maltracking of the patella following the knee replacement.

At the August 2012 VA examination, the Veteran reportedly had normal right knee extension but flexion was limited to 90 degrees with no objective evidence of painful motion.  He did not have any additional limitation in his ranges of right knee motion following repetitive-use testing.  The Veteran did not have weakened movement of the right knee.  The examiner determined; however, that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion of the right knee following his right knee total replacement.  

Resolving reasonable doubt in the appellant's favor this evidence shows chronic residuals consisting of severe painful motion or weakness in the affected extremity; thus warranting a 60 percent rating for the entire period of the appeal.  The Board is not setting a specific effective date so as not to prejudice the appellant's opportunity to present argument and evidence on this question when the AOJ implements the Board's decision.

The 60 percent disability rating is the maximum for the total right knee replacement due to a history of chondromalacia and degenerative arthritis.  A higher schedular disability rating is not available under the codes pertaining to the knee.  38 C.F.R. § 4.71a, DCs 5055, 5256, 5257, 5260, 5261, 5262.  A rating in excess of 60 percent would violate the "amputation rule," which prohibits a combined rating for musculoskeletal disabilities that would be in excess of that provided for amputation at the level of the subject joint.  38 C.F.R. § 4.68 (2016).

Left Knee

The Board will now address the noncompensable disability rating in effect for the chondromalacia of the left knee from June 3, 2007 (one year prior to the date of the Veteran's increased rating claim) to August 28, 2008 and the 10 percent rating in effect prior to April 20, 2015.  38 C.F.R. § 4.71a, DC 5014-5261.

Prior to August 28, 2008, there had been no recent VA knee examinations of record.  The VA treatment records show that in June 2008 the Veteran reportedly complained of left knee pain, but this may have been a mistaken reference to the right knee; because the record discusses the right knee replacement.  On August 6, 2008, an X-ray examination showed slight lateral displacement of the left patella.  

Prior to February 2007 VA treatment record documented that the Veteran had full ranges of motion of all of his joints.  Extension of the left knee was not limited to 10 degrees from June 3, 2007, to August 28, 2008, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5261.

At the August 29, 2008, VA examination, the Veteran's extension of the left knee was normal but flexion was limited to 85 degrees with pain at the ends.   This finding served as the basis for the grant of the 10 percent rating as of the date of the examination, but given the earlier reports of an abnormal patella and possible complaints of pain; it is at least as likely as not that the level of disability was present throughout the appeal period.  Accordingly a 10 percent rating is granted.  Again the Board is not setting a specific effective date so as to avoid prejudice to the appellant when the AOJ implements the Board decision and sets an effective date.

At the August 2012 VA examination, the Veteran's left knee was manifested by normal extension.  The Veteran did not have additional limitation in his ranges of motion of the left knee following repetitive-use testing.  The VA treatment records do not provide contrary evidence to that obtained at the VA examinations.  A disability rating in excess of 10 percent is not warranted from August 29, 2008, to April 20, 2015, as the Veteran's extension was not limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.

The Board will now address whether assignment of a separate compensable disability rating under DC 5260 for flexion of the left knee is warranted.  At the August 2008 VA examination, the Veteran's left knee flexion was limited to 85 degrees with pain that ended at 90 degrees.  At the August 2012 VA examination, his left knee flexion was limited to 130 degrees without objective evidence of painful motion.  The VA treatment records do not provide contrary evidence to that obtained at the VA examinations.  Limitation of flexion of the knee to 45 degrees warrants a 10 percent disability rating under DC 5260.  Thus, the Board cannot assign a separate disability rating for limitation of flexion of the knee at any point during the appeal period prior to April 21, 2015.  38 C.F.R. § 4.71a, DC 5260.

The evidence of record also does not establish that the Veteran had recurrent instability or subluxation of the left knee prior to April 21, 2015.  At the August 2008 VA examination, the Veteran denied any symptoms of his left knee.  At the August 2012 VA examination, the Veteran reported the occasional use of a left knee brace; however, stability testing of the left knee was normal.  The VA examiner determined that the Veteran did not have evidence of or a history of recurrent patellar subluxation.  The Veteran did not have X-ray evidence of patellar subluxation.  The VA treatment records do not provide contrary evidence to that obtained at the VA examinations.  Thus, the Board cannot assign a separate disability rating under DC 5257 at any point during the appeal period prior to April 21, 2015.  38 C.F.R. § 4.71a.

The remainder of the DCs pertaining to the knee and leg also do not justify a higher disability rating for the service-connected left knee disability prior to April 21, 2015.  

DC 5256 is not applicable because there is no ankylosis of the Veteran's knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  38 C.F.R. § 4.71a.

DC 5258 is applicable where there is dislocated cartilage of the knee, and DC 5259 is applicable where there is removal of cartilage of the knee.  The Veteran has not undergone left knee surgery; hence, there has not been removal of the semilunar cartilage.  Examinations and treatment have shown no knee deformity, or otherwise indicated that there is dislocation of the semilunar cartilage.  38 C.F.R. § 4.71a.

DC 5262 describes malunion or nonunion of the knee.  This code has not been raised by the aforementioned medical evidence, as there were no structural abnormalities of the Veteran's left knee or dislocated cartilage documented.  In June 2008 (for the August 2008 VA examination) and at the August 2012 VA examination, X-rays of the left knee were unremarkable with the exception of degenerative arthritis as discussed above.  At the August 2008 VA examination, the VA examiner found that the Veteran did not have evidence of shin splints, stress fractures, chronic exertional compartment syndrome, tibial and/or fibular impairment, total knee joint replacement, a meniscal condition, or genu recurvatum.  DC 5263 refers to acquired, traumatic genu recurvatum, which has also not been demonstrated by the aforementioned evidence of record.  Thus, these remaining DCs do not justify a higher disability rating for the service-connected left knee disability prior to April 21, 2015.  38 C.F.R. § 4.71a.

The Board will now address the 20 percent disability rating in effect for the chondromalacia of the left knee since April 21, 2015.  38 C.F.R. § 4.71a, DC 5261.

Applying the above criteria to the facts of this case, the Board finds that a disability rating higher than 20 percent for the Veteran's left knee disability is not warranted since April 21, 2015.  The evidence of record does not establish that the left knee extension was limited to 20 degrees, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5261.  On April 21, 2015, the Veteran was afforded a VA knee examination.  The Veteran's left knee extension was limited to 15 degrees with objective evidence of pain.  The Veteran was not able to perform repetitive motion of the left knee.  The examiner found that the Veteran's functional loss caused by pain, fatigue, weakness, lack of endurance, and incoordination of the left knee would result in 15 degrees loss of extension.  The May 2015 VA addendum medical opinion only addressed the right knee.  There are no VA treatment records dated since April 21, 2015, in the claims file.  The Veteran's extension of the left knee was not limited to 20 degrees since April 21, 2015, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5261.

The Board will now address whether assignment of a separate compensable disability rating under DC 5260 for flexion of the left knee is warranted since April 21, 2015.  At the April 21, 2015, VA examination, the Veteran's left knee flexion was limited to 115 degrees without objective evidence of painful motion.  The examiner determined that the Veteran's flexion was limited to 115 degrees even with consideration of his pain, fatigue, weakness, lack of endurance, and incoordination from repetitive use.  There are no VA treatment records dated since April 21, 2015.  Limitation of flexion of the knee to 45 degrees warrants a 10 percent disability rating under DC 5260.  Thus, the Board cannot assign a separate disability rating for limitation of flexion of the knee since April 21, 2015.  38 C.F.R. § 4.71a, DC 5260.

However, at the April 21, 2015 VA examination, the VA examiner found that the Veteran did not have a history of recurrent subluxation or a history of lateral instability.  The examiner was not able to test for stability at the examination, but indicated that the Veteran's left knee had "at least a 2+ valgus instability at 30 degrees."  2+ documents 5-10 millimeters of medial-lateral instability.  See August 2012 VA examination report explaining that instability ranges from normal to +3.  Thus, the Board finds that since April 21, 2015, the Veteran's left knee was manifested by moderate instability.  A separate compensable 20 percent disability rating for moderate instability of the left knee is warranted since April 21, 2015.  38 C.F.R. § 4.71a, DC 5257.  

However, a disability rating in excess of 20 percent is not warranted since April 21, 2015, since the Veteran's instability was "2+" and not the higher "3+" at the examination.  Additionally, the examiner said the Veteran's instability would not have been present until 30 degrees.  The Board finds that this evidence suggests that the Veteran's instability of the left knee was moderate at worst.  A separate 20 percent disability rating, but no higher, for the instability of the left knee is warranted since April 21, 2015.  Id.  

DC 5256 is not applicable because there is no ankylosis of the Veteran's knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  At the April 2015 VA examination, the VA examiner determined that the Veteran did not ankylosis of the left knee.  38 C.F.R. § 4.71a.

DC 5258 is applicable where there is dislocated cartilage of the knee, and DC 5259 is applicable where there is removal of cartilage of the knee.  The Veteran has not undergone left knee surgery; hence, there has not been removal of the semilunar cartilage.  The April 2015 VA examination did not show any knee deformity, or otherwise indicate that there was dislocation of the semilunar cartilage.  38 C.F.R. § 4.71a.

DC 5262 describes malunion or nonunion of the knee.  This code has not been raised by the aforementioned medical evidence, as there were no structural abnormalities of the Veteran's left knee or dislocated cartilage documented.  At the April 2015 VA examination, the VA examiner found that the Veteran did not have evidence of shin splints, stress fractures, chronic exertional compartment syndrome, tibial and/or fibular impairment, total knee joint replacement, or a meniscal condition.  DC 5263 refers to acquired, traumatic genu recurvatum, which also was not been demonstrated at the examination.  Thus, these remaining DCs do not justify a higher disability rating for the service-connected left knee disability since April 21, 2015.  38 C.F.R. § 4.71a.

In forming these decisions, the Board has considered the Veteran's complaints of pain in the knees.  However, the evidence does not show that his symptoms resulted in additional limitation of motion to the extent that the disabilities warranted higher disability ratings under DCs 5260 or 5261.  Cf. DeLuca.  

Given that the Veteran was able to achieve the aforementioned ranges of motion of the knees on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  

The record shows that the Veteran did not report flare-ups on examinations.  Although some of the treatment records report periods of increased pain, there is no indication of additional limitation of motion during these periods.  Accordingly, the evidence of record does not support the assignment of higher disability ratings for the knees based on additional functional limitation following repetitive use or flare-ups of the joints.

Finally, the Veteran had scars associated with his service-connected bilateral knee disabilities.  Specifically, at the August 2008 VA examination, the VA examiner noted that the Veteran had two scars on his right knee.  The examiner stated that one scar was from high school (before the Veteran entered the active military service).  The second scar measured 15 centimeters (cm.) and was well-healed.  The Veteran also had two left knee scars that measured 15 cm. long and another scar that measured 7 cm. long.  At the August 2012 VA examination, the examiner found that the scars were not painful, unstable, or a total area greater than 39 square cm. (6 square inches).  At the April 2015 VA examination, the examiner only documented a right knee scar.  The examiner determined that the Veteran's scars were not painful or unstable; did not have a total area equal to or greater than 39 square cm (6 square inches); or, were not located on the head, face, or neck.  The VA treatment records do not provide contrary evidence.  Accordingly, the Veteran is not entitled to a separate, compensable disability rating for the scars of his knees because the evidence of record does not establish that the associated scars were painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or caused limitation of function of the affected part (the knee).  The scars also covered an area of less than 144 square inches (929 square cm.).  Therefore, consideration of a separate compensable evaluation for the scars of the service-connected bilateral knee disabilities is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805 (2015).  

The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's claim was filed in June 2008, and no such request for review under the new criteria has been made.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeal, as the 2008 regulations do not apply to the Veteran.) 

The claims are denied in part and granted in part.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

An increased, 60 percent rating is granted for a total right knee replacement due to a history of chondromalacia and degenerative arthritis, for the entire appeal period is granted; but a rating in excess of 60 percent is denied.  

An increased rating 10 percent rating for chondromalacia of the left knee for the entire appeal period prior to August 29, 2008, granted; a rating in excess of 10 percent prior to April 21, 2015, or in excess of 20 percent on or after that date, is denied.  

A separate 20 percent disability rating, but no higher, for the instability of the left knee since April 21, 2015, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


